Exhibit 99.3 DELTA OIL & GAS INC. RESERVE ESTIMATION AND ECONOMIC EVALUATION EXECUTIVE SUMMARY HARTBURG, NEWTON COUNTY, TEXAS Effective Date: December 31, 2010 March 2, 2011 Delta Oil & Gas, Inc. Suite 604, 700 West Pender Street Vancouver, British Columbia V6C Attention: Mr. Kulwant Sandher RE:Delta Oil & Gas, Inc. Reserve Estimation and Economic Evaluation At your request and authorization, AJM Petroleum Consultants ("AJM") has prepared an independent evaluation of certain oil and gas assets of Delta Oil & Gas, Inc. ("Delta"), effective December 31, 2010. This report has been prepared for the exclusive use of Delta Oil & Gas, Inc. for corporate reporting purposes and no part thereof shall be reproduced, distributed or made available to any other person, company, regulatory body or organization pursuant to Part 5 Section 5.7 of NI 51-101. AJM Petroleum Consultants hereby gives its consent to the use of its name and to the said estimates pursuant to Part 5 Section 5.7 Item (2) of NI51-101. Pursuant to Part 2 Item 2.1 and 2.2 of Form NI 51-101Fi, this report documents the results of the evaluation with the following tables summarizing the total corporate reserves and value: · Table 1 — summary of total corporate reserves and value using forecast prices and costs; and ·Table 2 — reserves reconciliation. AJM was provided the following US tax pools from Delta Oil & Gas, Inc. effective December 31, 2010 in US dollars. $ Thousands NOL Pool $ Total $ Per NI 51-101 corporate general and administrative expenses and financing costs are not deducted. Delta Oil & Gas, Inc. Reserve Estimation and Economic Evaluation The oil and gas reserves calculations and income projections, upon which this report is based, were estimated in accordance with the Canadian Oil and Gas Evaluation Handbook (COGEH) and National Instrument 51-101 (NI 51-101). The Evaluation Procedure section included in this report details the reserves definitions, price and market demand forecasts and general procedure used by AJM in its determination of this evaluation. The extent and character of ownership and all factual data supplied by Delta Oil & Gas, Inc. were accepted as presented (see Representation Letter attached within). This report contains forward looking statements including expectations of future production and capital expenditures. Information concerning reserves may also be deemed to be forward looking as estimates imply that the reserves described can be profitably produced in the future. These statements are based on current expectations that involve a number of risks and uncertainties, which could cause the actual results to differ from those anticipated. These risks include, but are not limited to: the underlying risks of the oil and gas industry (i.e. operational risks in development, exploration and production; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; the uncertainty of reserves estimates; the uncertainty of estimates and projections relating to production, costs and expenses, political and environmental factors), and commodity price and exchange rate fluctuation. Present values for various discount rates documented in this report may not necessarily represent fair market value of the reserves. A Boe conversion ratio of 6 Mcf:1 barrel has been used within this report. This conversion ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. No value has been assigned in this evaluation for non-reserve lands. AJM Petroleum Consultants is pleased to present its independent reserves evaluation report for Delta Oil & Gas, Inc., effective December 31, 2010 in satisfaction of Part 2 Section 2.1 Item 2 of NI 51-101 and Form 51-10312, without reservation. Yours truly, AJM Petroleum Consultants Original signed by: "Douglas S. Ashton" /s/ Douglas S. Ashton Douglas S. Ashton, P. Eng. Vice President /ct Independent Petroleum Consultants Consent The undersigned firm of Independent Qualified Reserves Evaluators and Auditors of Calgary, Alberta, Canada has prepared an independent evaluation of reserves and future net revenues derived therefrom, of the Petroleum and Natural Gas assets of the interests of Delta Oil & Gas, Inc. according to the Canadian Oil and Gas Evaluation Handbook. If required, these reserves and future net revenues were estimated using forecast prices and costs (before and after income taxes) according to the requirements of National Instrument 51-101 (NI 51-101). The effective date of this evaluation is December 31, 2010. In the course of the evaluation, Delta Oil & Gas, Inc. provided AJM Petroleum Consultants personnel with basic information which included land, well and accounting (product prices and operating costs) information; reservoir and geological studies, estimates of on-stream dates for certain properties, contract information, budget forecasts and financial data. Other engineering, geological or economic data required to conduct the evaluation and upon which this report is based, were obtained from public records, other operators and from AJM Petroleum Consultants non confidential files. The extent and character of ownership and accuracy of all factual data supplied for the independent evaluation, from all sources, has been accepted. A "Representation Letter" dated February 17, 2011 and signed by both the President and Chief Financial Officer was received from Delta Oil & Gas, Inc. prior to the finalization of this report. This letter specifically addressed the accuracy, completeness and materiality of all the data and information that was supplied to us during the course of our evaluation of Delta Oil & Gas, Inc.'s reserves and net present values. This letter is included within. A field inspection and environmental/safety assessment of the properties was beyond the scope of the engagement of AJM Petroleum Consultants and none was carried out. The "Representation Letter" received from Delta Oil & Gas, Inc. provided assurance that no additional information necessary for the completion of our assignment would have been obtained by a field inspection. The accuracy of any reserve and production estimates is a function of the quality and quantity of available data and of engineering interpretation and judgment. While reserve and production estimates presented herein are considered reasonable, and adhere to the COGE Handbook and NI51-101(as applicable), the estimates should be accepted with the understanding that reservoir performance subsequent to the date of the estimate may justify revision, either upward or downward. Revenue projections presented in this report are based in part on forecasts of market prices, current exchange rates, inflation, market demand and government policy which are subject to uncertainties and may in future differ materially from the forecasts herein. Present values of future net revenues documented in this report do not necessarily represent the fair market value of the reserves evaluated herein. PERMIT TO PRACTICE AJM Petroleum Consultants Permit Number: P-7149 The Association of Professional Engineers, Geologists and Geophysicists of Alberta CERTIFICATE OF QUALIFICATION I, D. S. Ashton, a Professional Engineer, of the 6th Floor, 425 —1st Street S.W., Calgary, Alberta, Canada hereby certify that: 1. I am an associate of AJM Petroleum Consultants, which company did prepare a detailed analysis of certain United States oil and gas assets of the interests of Delta Oil & Gas, Inc. The effective date of this evaluation is December 31, 2010. 2. I do not have, nor do I expect to receive any direct or indirect interest in the properties evaluated in this report or in the securities of Delta Oil & Gas, Inc. 3. I attended the University of Calgary and graduated with a Bachelor of Science Degree in Chemical Engineering in 1992; that I am a Registered Professional Engineer in the Province of Alberta; and I have in excess of nineteen years of experience in engineering in Western Canadian oil and gas fields. 4. A personal field inspection of the properties was not made; however, such an inspection was not considered necessary in view of information available from the files of the interest owners of the properties and the appropriate provincial regulatory authorities. Original signed by: "D. S. Ashton" D. S. Ashton, P. Eng. March 1, 2011 Date CERTIFICATE OF QUALIFICATION I, D. L. Horbachewski, a Professional Geologist, of the 6th Floor, 425 —1st St. S.W.,Calgary, Alberta, Canada hereby certify that: 1. I am an associate of AJM Petroleum Consultants, which company did prepare a detailed analysis of certain United States oil and gas assets of the interests of Delta Oil & Gas, Inc. The effective date of this evaluation is December 31, 2010. 2. I do not have, nor do I expect to receive any direct or indirect interest in the properties evaluated in this report or in the securities of Delta Oil & Gas, Inc. 3. I attended the University of Calgary and graduated with a Bachelor of Science Degree in Geology in 1999; that I am a Registered Professional Geologist in the Province of Alberta; and I have in excess of twelve years experience in geological evaluations of Western Canadian oil and gas fields. 4. A personal field inspection of the properties was not made; however, such an inspection was not considered necessary in view of information available from the files of the interest owners of the properties and the appropriate provincial regulatory authorities. Original signed by: "D. L. Horbachewski" D.L. Horbachewski, P. Geol. March 1, 2011 Date CERTIFICATE OF QUALIFICATION I, M. R. Price, a Professional Geologist, of the 6th Floor, 425 — 1st Street S.W., Calgary, Alberta, Canada hereby certify that: 1. I am an employee of AJM Petroleum Consultants, which company did prepare a detailed analysis of certain United States oil and gas assets of the interests of Delta Oil & Gas, Inc. The effective date of this evaluation is December 31, 2010. 2. I do not have, nor do I expect to receive any direct or indirect interest in the properties evaluated in this report or in the securities of Delta Oil & Gas, Inc. 3. I attended the University of Calgary and graduated with a Bachelor of Science in Geology in 2006; that I am a Registered Professional Geologist in the Province of Alberta; and I have in excess of five years of experience in geological exploration and evaluations of Western Canadian and International oil and gas fields. 4. A personal field inspection of the properties was not made; however, such an inspection was not considered necessary in view of information available from the files of the interest owners of the properties and the appropriate provincial regulatory authorities. Original signed by: "M. R. Price" M. R. Price, P. Geol. March 1, 2011 Date FORM 51-101 F2 REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR To the Board of Directors of Delta Oil & Gas, Inc. (the "Company"): 1. We have evaluated the Company's reserves data as at December 31, 2010. The reserves data are estimates of proved reserves and probable reserves and related future net revenue as at December 31, 2010 estimated using forecast prices and costs. 2. The reserves data are the responsibility of the Company's management. Our responsibility is to express an opinion on the reserves data based on our evaluation. We carried out our evaluation in accordance with standards set out in the Canadian Oil and Gas Evaluation Handbook (the "COGE Handbook") prepared jointly by the Society of Petroleum Evaluation Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum (Petroleum Society). 3. Those standards require that we plan and perform an evaluation to obtain reasonable assurance as to whether the reserves data are free of material misstatement. An evaluation also includes assessing whether the reserves data are in accordance with principles and definitions presented in the COGE Handbook. 4. The following table sets forth the estimated future net revenue (before deduction of income taxes) attributed to proved plus probable reserves, estimated using forecast prices and costs and calculated using a discount rate of 10 percent, included in the reserves data of the Company evaluated by us for the year end December 31, 2010 and identifies the respective portions thereof that we have evaluated and reported on to the Company's management/Board of Directors: Independent Qualified Delta Oil & Gas, Inc. Net Present Value of Future Net Revenue Reserves Reserve Estimation and Location of Reserves ($M, before income taxes, 10% discount rate) Evaluator or Economic Evaluation (Country or Foreign Auditor Geographic Area) AuditedEvaluated Reviewed Total AJM Petroleum Consultants March 2, 2011 United States $4,885.2 $4,885.2 5. In our opinion, the reserves data respectively evaluated by us have, in all material respects, been determined and are in accordance with the COGE Handbook, consistently applied. We express no opinion on the reserves data that we reviewed but did not audit or evaluate. 6. We have no responsibility to update our reports referred to in paragraph 4 for events and circumstances occurring after their respective preparation dates. 7. Because the reserves data are based on judgments regarding future events, actual events will vary and the variations may be material. Executed as to our report referred to above: AJM Petroleum Consultants Fifth Avenue Place, East Tower 6th Floor, 425 —1st Street S.W. Calgary, Alberta T2P 3P8 Original signed by: "Douglas S. Ashton" Douglas S. Ashton, P. Eng. Vice President Engineering Execution date: March 2, 2011 TABLE OF CONTENTS Executive Summary United States ·Property Location Map ·AJM 2orecast Price (CAD) — Corporate Summary ·NI 51-101 Summary Table ·AJM 2orecast Price (USD) — Corporate Summary United States — Price Sensitivity ·AJM SEC 12 Month Average December 1, 2010 (CAD) — Corporate Summary ·AJM SEC 12 Month Average December 1, 2010 (USD) — Corporate Summary ·Corporate Summary Economics United States ·AJM Petroleum Consultants 2orecast Price (CAD) ·AJM Petroleum Consultants 2orecast Price (USD) United States ·Price Sensitivity —AJM SEC 12 Month Average December 1, 2010 (CAD) ·Price Sensitivity —AJM SEC 12 Month Average December 1, 2010 (USD) Evaluation Procedure Effective Date: December 31, 2010 UNITED STATES OIL & GAS ASSETS (CANADIAN DOLLARS) Delta Oil & Gas Inc. DETAILED ECONOMIC SUMMARY AJM December 31, 2010 Forecast Pricing (CAD) Effective December 31, 2010 United States Page 1 of 1 PDP PDNP PUD TP PB P+P Light and Medium Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Total Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net 00 Sales Gas MMcf Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net NGLs Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net MBOE Mboe Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Net Present Values - BTAX Undiscounted Discounted at 5% Discounted at 10% Discounted at 15% Discounted at 20% Light & Medium Oil includes Shale Oil. Heavy Oil Includes Ultra Heavy in Alberta and Bitumen. Sales Gas includes Solution gas, Associated and Non- Associated gas, Coalbed Methane, Shale gas and Hydrates. Delta Oil & Gas Inc. DETAILED RESERVES AND PRESENT VALUE AJM December 31, 2010 Forecast Pricing (CAD) United States Effective December 31, 2010 Proved Developed Producing Page 1 of 1 Oil Sales Gas NGL BOE Present Value Avg Location Formation Int Category WI RI Net WIRI Net WI RI Net WI RI Net 0%5% 10% % Mstb Mstb Mstb MMcfMMcf MMcf Mstb Mstb Mstb Mstb Mstb Mstb M$M$ M$ United States Texas Hartburg Nadsoil Donner #1 - L Hackberry Lower Hackbetry 21.75 POP Hartburg Texas United States Total UNITED STATES OIL & GAS ASSETS (US DOLLARS) Delta Oil & Gas Inc. DETAILED ECONOMIC SUMMARY AJM US December 31, 2010 Forecast Pricing (USD) Effective December 31, 2010 United States Page 1 of 1 PDP PDNP PUD TP PB P+P Light and Medium Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Total Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net 00 Sales Gas MMcf Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net NGLs Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net MBOE Mboe Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Net Present Values - BTAX Undiscounted Discounted at 5% Discounted at 10% Discounted at 15% Discounted at 20% Light & Medium Oil includes Shale Oil. Heavy Oil Includes Ultra Heavy in Alberta and Bitumen. Sales Gas includes Solution gas, Associated and Non- Associated gas, Coalbed Methane, Shale gas and Hydrates. Delta Oil & Gas Inc. DETAILED RESERVES AND PRESENT VALUE AJM US December 31, 2010 Forecast Pricing (USD) United States Effective December 31, 2010 Proved Developed Producing Page 1 of 1 Oil Sales Gas NGL BOE Present Value Avg Location Formation Int Category WI RI Net WIRI Net WI RI Net WI RI Net 0%5% 10% % Mstb Mstb Mstb MMcfMMcf MMcf Mstb Mstb Mstb Mstb Mstb Mstb M$M$ M$ United States Texas Hartburg Nadsoil Donner #1 - L Hackberry Lower Hackbeiry 21.75 POP Hartburg Texas United States Total PRICE SENSITIVITY- UNITED STATES OIL & GAS ASSETS (CANADIAN DOLLARS) Delta Oil & Gas Inc. DETAILED ECONOMIC SUMMARY AJM SEC 12 Month Avg December 1 2010 (CAD) Effective December 31, 2010 United States Page 1 of 1 PDP PDNP PUD TP PB P+P Light and Medium Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Total Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net 00 Sales Gas MMcf Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net NGLs Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net MBOE Mboe Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Net Present Values - BTAX Undiscounted Discounted at 5% Discounted at 10% 1 599 2 Discounted at 15% Discounted at 20% Light & Medium Oil includes Shale Oil. Heavy Oil Includes Ultra Heavy in Alberta and Bitumen. Sales Gas includes Solution gas, Associated and Non- Associated gas, Coalbed Methane, Shale gas and Hydrates. PRICE SENSITIVITY- UNITED STATES OIL & GAS ASSETS (US DOLLARS) Delta Oil & Gas Inc. DETAILED ECONOMIC SUMMARY AJM SEC 12 Month Avg December 1 2010 (USD) Effective December 31, 2010 United States Page 1 of 1 PDP PDNP PUD TP PB P+P Light and Medium Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Total Oil Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net 00 Sales Gas MMcf Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net NGLs Mbbl Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net MBOE Mboe Ultimate Remaining WI Before Royalty WI After Royalty Royalty Interest Total Net Net Present Values - BTAX Undiscounted Discounted at 5% Discounted at 10% Discounted at 15% Discounted at 20% Light & Medium Oil includes Shale Oil. Heavy Oil Includes Ultra Heavy in Alberta and Bitumen. Sales Gas includes Solution gas, Associated and Non- Associated gas, Coalbed Methane, Shale gas and Hydrates. Delta Oil & Gas Inc. DETAILED RESERVES AND PRESENT VALUE AJM SEC 12 Month Avg December 1 2010 (USD) United States Effective December 31, 2010 Proved Developed Produang Page 1 of 1 Avg Oil Sales Gas NGL BOE Present Value Location Formation Int Category WI RI Net WIRI Net WI RI Net WI RI Net 0%5% 10% % Mstb Mstb Mstb MMcfMMd MMcf Mstb Mstb Mstb Mstb Mstb Mstb M$M$ M$ United States Texas Hartburg Nadsoil Donner tii - L Hackberry Lower Hackberry 21.84 PUP Hartburg Texas United States Total UNITED STATES AJM DECEMBER 31, 2 (CANADIAN DOLLARS) UNITED STATES AJM DECEMBER 31, 2 (US DOLLARS) PRICE SENSITIVITY- UNITED STATES AJM SEC 12 MONTH AVERAGE DECEMBER 1, 2010 (CANADIAN DOLLARS) PRICE SENSITIVITY- UNITED STATES AJM SEC 12 MONTH AVERAGE DECEMBER 1, 2010 (US DOLLARS) EVALUATION PROCEDURE DEFINITIONS AND METHODOLOGY Effective as of December 2010 Table of Contents Procedure Resource and Reserves Definitions Resource and Reserves Estimation Production Forecasts Land Schedules and Maps Geology Royalties and Taxes Operating and Capital Considerations Price and Market Demand Forecasts Glossary of Terms Page 2 of 22 PROCEDURE AJM Petroleum Consultants has prepared estimates of resources and reserves in accordance with the definitions published in The Canadian Oil and Gas Evaluation Handbook (COGEH), Volume 1, 2nd Edition. The reader is referred to the Handbook for a complete description of the particular definitions quoted as follows. Resources or Reserves Evaluation A "Resources or Reserves Evaluation" is the process whereby a qualified reserves evaluator estimates the quantities and values of oil and gas resources or reserves by interpreting and assessing all available pertinent data. The value of an oil and gas asset is a function of the ability or potential ability of that asset to generate future net revenue, and it is measured using a set of forward-looking assumptions regarding resources or reserves, production, prices, and costs. Evaluations of oil and gas assets, in particular reserves, include a discounted cash flow analysis of estimated future net revenue. Reserves Audit A "Reserves Audit" is the process carried out by a qualified reserves auditor that results in a reasonable assurance, in the form of an opinion, that the reserves information has in all material respects been determined and presented according to the principles and definitions adopted by the Society of Petroleum Evaluation Engineers ("SPEE") (Calgary Chapter), and Association of Professional Engineers, Geologists and Geophysicists of Alberta ("APEGGA") and are, therefore free of material misstatement. The reserves evaluations prepared by the Corporation have been audited, not for the purpose of verifying exactness, but the reserves information, company policies, procedures, and methods used in estimating the reserves will be examined in sufficient detail so that AJM Petroleum Consultants ("AJM") can express an opinion as to whether, in the aggregate, the reserves information presented by the Corporation are reasonable. AJM may require its own independent evaluation of the reserves information for a small number of properties, or for a large number of properties as tests for the reasonableness of the Corporation's Page 3 of 22 evaluations. The tests to be applied to the Corporation's evaluations insofar as their methods and controls and the properties selected to be re-evaluated will be determined by AJM, in its sole judgment, to arrive at an opinion as to the reasonableness of the Corporation's evaluations. Reserves Review A "Reserves Review" is the process whereby a reserves auditor conducts a high-level assessment of reserves information to determine if it is plausible. The steps consist primarily of enquiry, analytical procedure, analysis, review of historical reserves performance, and discussion with the Corporation's reserves management staff. "Plausible" means the reserves data appear to be worthy of belief based on the information obtained by the independent qualified reserves auditor in carrying out the aforementioned steps. Negative assurance can be given by the independent reserves auditor, but an opinion cannot. For example, "Nothing came to my attention that would indicate the reserves information has not been prepared and presented in accordance with principles and definitions adopted by the SPEE (Calgary Chapter), and APEGGA (Practice Standard for the Evaluation of Oil and Gas Reserves for Public Disclosure). Reviews do not require examination of the detailed document that supports the reserves information, unless this information does not appear to be plausible. Page 4 of 22 5 RESOURCE AND RESERVE DEFINITIONS The term "resources" encompasses all petroleum quantities that originally existed on or within the earth's crust in naturally occurring accumulations, including Discovered and Undiscovered (recoverable and unrecoverable) plus quantities already produced. Accordingly, total resources is equivalent to Total Petroleum Initially-In-Place ("PIIP"). Total Petroleum Initially-In-Place ("PIIP") is that quantity of petroleum that is estimated to exist originally in naturally occurring accumulations. It includes that quantity of petroleum that is estimated, as of a given date, to be contained in known accumulations, prior to production, plus those estimated quantities in accumulations yet to be discovered (equivalent to "total resources"). Discovered Petroleum Initially-In-Place (equivalent to discovered resources) is that quantity of petroleum that is estimated, as of a given date, to be contained in known accumulations prior to production. The recoverable portion of Discovered Petroleum Initially-In-Place includes Production, Reserves, and Contingent Resources; the remainder is unrecoverable. Production is the cumulative quantity of petroleum that has been recovered at a given date. Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, as of a given date, based on: the analysis of drilling, geological, geophysical, and engineering data; the use of established technology; and specified economic conditions, which are generally accepted as being reasonable. Reserves are further classified in accordance with the level of certainty associated with the estimates and may be sub-classified based on development and production status. Refer to the full definitions on Reserves in Section 5.4 of COGEH. Contingent Resources are those quantities of petroleum estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but which are not currently considered to be commercially recoverable due to one or more contingencies. Contingencies may include factors such as economic, legal, environmental, political and regulatory matters, or a lack of markets. It is also appropriate to Page 5 of 22 classify as contingent resources the estimated discovered recoverable quantities associated with a project in the early evaluation stage. Contingent Resources are further classified in accordance with the level of certainty associated with the estimates and may be sub-classified based on project maturity and/or characterized by their economic status. Refer to COGEH and Figure 5-1. Unrecoverable is that portion of Discovered and Undiscovered PIIP quantities which is estimated, as of a given date, not to be recoverable by future development projects. A portion of these quantities may become recoverable in the future as commercial circumstances change or technological developments occur; the remaining portion may never be recovered due to the physical/chemical constraints represented by subsurface interaction of fluids and reservoir rocks. Undiscovered Petroleum Initially-In-Place (equivalent to undiscovered resources) is that quantity of petroleum that is estimated, on a given date, to be contained in accumulations yet to be discovered. The recoverable portion of Undiscovered Petroleum Initially-In-Place is referred to as Prospective Resources; the remainder as Unrecoverable. Prospective Resources are those quantities of petroleum estimated, as of a given date, to be potentially recoverable from undiscovered accumulations by application of future development projects. Prospective Resources have both an associated chance of discovery and a chance of development. Prospective Resources are further subdivided in accordance with the level of certainty associated with recoverable estimates assuming their discovery and development and may be sub-classified based on project maturity. Refer to COGEH and Figure 5-1. Reserves, Contingent Resources, and Prospective Resources should not be combined without recognition of the significant differences in criteria associated with their classification. For example, the sum of Reserves, Contingent Resources, and Prospective Resources may be referred to as Remaining Recoverable Resources. When resources categories are combined, it is important that each component of the summation also be provided, and it should be made clear whether and how the components in the summation were adjusted for risk. Page 6 of 22 Uncertainty Ranges The range of uncertainty of estimated recoverable volumes may be represented by either deterministic scenarios or by a probability distribution. Resources should be provided as low, best, and high estimates as follows: Low Estimate: This is considered to be a conservative estimate of the quantity that will actually be recovered. It is likely that the actual remaining quantities recovered will exceed the low estimate. If probabilistic methods are used, there should be at least a 90 percent probability (P90)that the quantities actually recovered will equal or exceed the low estimate. Best Estimate: This is considered to be the best estimate of the quantity that will actually be recovered. It is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate. If probabilistic methods are used, there should be at least a 50 percent probability (P50)that the quantities actually recovered will equal or exceed the best estimate. High Estimate: This is considered to be an optimistic estimate of the quantity that will actually be recovered. It is unlikely that the actual remaining quantities recovered will exceed the high estimate. If probabilistic methods are used, there should be at least a 10 percent probability (P10) that the quantities actually recovered will equal or exceed the high estimate. This approach to describing uncertainty may be applied to reserves, contingent resources, and prospective resources. There may be significant risk that subcommercial and undiscovered accumulations will not achieve commercial production. However, it is useful to consider and identify the range of potentially recoverable quantities independently of such risk. Assessing Commerciality In order to assign recoverable resources of any category, a development plan consisting of one or more projects needs to be defined. In-place quantities for which a feasible project cannot be defined using established technology or technology under development are classified as unrecoverable. In this context "technology under development" refers to technology that has been developed and verified by testing as Page 7 of 22 feasible for future commercial applications to the subject reservoir. In the early stage of exploration or development, project definition will not be of the detail expected in later stages of maturity. In most cases recovery efficiency will be largely based on analogous projects. Estimates of recoverable quantities are stated in terms of the sales products derived from a development program, assuming commercial development. It must be recognized that reserves, contingent resources, and prospective resources involve different risks associated with achieving commerciality. The likelihood that a project will achieve commerciality is referred to as the "chance of commerciality". The chance of commerciality varies in different categories of recoverable resources as follows: Reserves: To be classified as reserves, estimated recoverable quantities must be associated with a project(s) that has demonstrated commercial viability. Under the fiscal conditions applied in the estimation of reserves, the chance of commerciality is effectively 100 percent. Contingent Resources: Not all technically feasible development plans will be commercial. The commercial viability of a development project is dependent on the forecast of fiscal conditions over the life of the project. For contingent resources the risk component relating to the likelihood that an accumulation will be commercially developed is referred to as the "chance of development". For contingent resources the chance of commerciality is equal to the chance of development. Prospective Resources: Not all exploration projects will result in discoveries. The chance that an exploration project will result in the discovery of petroleum is referred to as the "chance of discovery". Thus, for an undiscovered accumulation the chance of commerciality is the product of two risk components —the chance of discovery and the chance of development. Economic Status By definition, reserves are commercially (and hence economically) recoverable. A portion of contingent resources may also be associated with projects that are economically viable but have not yet satisfied all requirements of commerciality. Accordingly, it may be a desirable option to subclassify contingent resources by economic status. Page 8 of 22 Economic Contingent Resources are those contingent resources that are not currently economically recoverable. Sub-Economic Contingent Resources are those contingent resources that are not currently economically recoverable. Where evaluations are incomplete such that it is premature to identify the economic viability of a project, it is acceptable to note that project economic status is "undetermined" (i.e., "contingent resources — economic status undetermined"). In examining economic viability, the same fiscal conditions should be applied as in the estimation of reserves, i.e. specified economic conditions, which are generally accepted as being reasonable (refer to COGEH Volume 2, Section 5.8). Reserve Categories Reserves are classified by AJM in accordance with the following definitions published by COGEH and which meet the standards established by National Instrument 51-101, Standards of Disclosure for Oil and Gas Activities and found in Appendix 1 to Companion Policy 51-101 CP, Part 2 Definition of Reserves. Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, as of a given date, based on · analysis of drilling, geological, geophysical, and engineering data; · the use of established technology; and ·specified economic conditions, which are generally accepted as being reasonable and shall be disclosed. Page 9 of 22 Reserves are classified according to the degree of certainty associated with the estimates: Proved Reserves are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. Probable Reserves are those additional reserves that are less certain to be recovered than proved reserves. It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. Possible Reserves are those additional reserves that are less certain to be recovered than probable reserves. It is unlikely that the actual remaining quantities recovered will exceed the sum of the estimated proved plus probable plus possible reserves. Development and Production Status Each of the reserves categories (proved, probable and possible) may be divided into developed and undeveloped categories: Developed Reserves are those reserves that are expected to be recovered from existing wells and installed facilities or, if facilities have not been installed, that would involve a low expenditure (for example, when compared to the cost of drilling a well) to put the reserves on production. The developed category may be subdivided into producing and non-producing. Developed Producing Reserves are those reserves that are expected to be recovered from completion intervals open at the time of the estimate. These reserves may be currently producing, or if shut-in, they must have previously been on production, and the date of resumption of production must be known with reasonable certainty. Developed Non-Producing Reserves are those reserves that either have not been on production, or have previously been on production, but are shut-in, and the date of resumption of production is unknown. Page 10 of 22 Undeveloped Reserves are those reserves expected to be recovered from known accumulations where a significant expenditure (for example, when compared to the cost of drilling a well) is required to render them capable of production. They must fully meet the requirements of the reserves category (proved, probable, possible) to which they are assigned. In multi-well pools it may be appropriate to allocate total pool reserves between the developed and undeveloped categories or to subdivide the developed reserves for the pool between developed producing and developed non-producing. This allocation should be based on the estimator's assessment as to the reserves that will be recovered from specific wells, facilities, and completion intervals in the pool and their respective development and production status. Levels of Certainty for Reported Reserves The qualitative certainty levels referred to in the definitions above are applicable to individual reserves entities (which refers to the lowest level at which reserves calculations are performed) and to reported reserves (which refers to the highest — level sum of individual entity estimates for which reserves estimates are presented). Reported reserves should target the following levels of certainty under a specific set of economic conditions: · at least a 90 percent probability that the quantities actually recovered will equal or exceed the estimated proved reserves; · at least a 50 percent probability that the quantities actually recovered will equal or exceed the sum of the estimated proved plus probable reserves; and · at least a 10 percent probability that the quantities actually recovered will equal or exceed the sum of the estimated proved plus probable plus possible reserves. A quantitative measure of the certainty levels pertaining to estimates prepared for the various reserves categories is desirable to provide a clearer understanding of the associated risks and uncertainties. However, the majority of reserves estimates are prepared using deterministic methods that do not provide a mathematically derived quantitative measure of probability. In principle, there should be no difference between estimates prepared using probabilistic or deterministic methods. Page 11 of 22 RESOURCE AND RESERVE ESTIMATION AJM generally assigns reserves to properties via deterministic methods. Probabilistic estimation techniques are typically used where there is a low degree of certainty in the information available and is generally used in resource evaluations. This will be stated within the detailed property reports. Deterministic Reserves and resources were estimated either by i) volumetric, ii) decline curve analysis, iii) material balance techniques, or iv) performance predictions. Volumetric reserves were estimated using the wellbore net pay and an assigned drainage area or, where sufficient data was available, the reservoir volumes calculated from isopach maps. Reservoir rock and fluid data were obtained from available core analysis, well logs, PVT data, gas analysis, government sources, and other published information either on the evaluated pool or from a similar reservoir in the immediate area. In mature (producing) reservoirs decline curve analysis and/or material balance was utilized in all applicable evaluations. Statistical Analysis Whenever there is the need within an evaluation to assign reserves based on analogy or when volumetric reserves are being assigned, AJM utilizes a variety of different tools in support of. When evaluating Western Canadian prospects, typically AJM uses petr0CUBETM. The petroCUBE program is a web-based (www.petroCUBE.com) product co-developed by AJM Petroleum Consultants and geoLOGIC Systems Inc. petroCUBE provides geostatistical, technical, and financial information for conventional hydrocarbon plays throughout the Western Canadian Sedimentary Basin ("WCSB"). Page 12 of 22 The information provided by petroCUBE is an unbiased independent perspective into the historical performance of the conventional hydrocarbon activity in the WCSB. The statistical information is presented by commodity type (gas, oil) with each commodity further analyzed by geographic area and play type. Analysis output includes cumulative frequency resource distribution curves, chance of success tables, production performance profiles for each play type and area, unrisked and risked resources, and initial production rates on a per well zone basis, and full cycle economic and play parameters. Cumulative frequency curves show how the volumes for a play are distributed. These calculations include the average volumes for a play (P50),volumes for the best 50 percent of the wells (P50),the minimum volumes developed by 90 percent of the wells (P90). Reserves assigned are compared to those volumes noted in the cumulative frequency curves for the corresponding area and play type. Typically an expected or proved plus probable reserve is a P50 volume. Probabilistic Because of the uncertainty inherent in reservoir parameters, probabilistic analysis, which is based on statistical techniques, provides a formulated approach by which to obtain a reasonable assessment of the petroleum initially in place (PIIP) and/or the recoverable resource. Probabilistic analysis involves generating a range of possible outcomes for each unknown parameter and their associated probability of occurrence. When probabilistic analysis is applied to resource estimation, it provides a range of possible PIIPs or recoverable resources. In preparing a resource estimate, AJM assesses the following volumetric parameters: areal extent, net pay thickness, porosity, hydrocarbon saturation, reservoir temperature, reservoir pressure, gas compressibility factor, recovery factor, and surface loss. A team of professional engineers and geologists experienced in probabilistic resource evaluation considered each of the parameters individually to estimate the most reasonable range of values. Working from existing data, the team discusses and agrees on the low (P90)and high (P10)values for each parameter. To help test the reasonableness of the proposed range, a minimum (P99)and maximum (P1) value are also extrapolated from the low and high values. After ranges have been Page 13 of 22 established for each parameter, these independent distributions are used to determine a P90,P50,and P10 result which comprise AJM's estimated range of PIIP or recoverable resource. It is important to note that the process used to determine the final P10, P90 and P50 results involves multiplying the various volumetric parameters together. This yields results which require adjustments to maintain an appropriate probability of occurrence. For example, when calculating total reservoir volume (Area x Pay), the chance of getting a volume greater than the P10 Area x P10 Pay is less than 10 percent —the chance of getting the calculated result is only 3.5 percent (P3.5).As you multiply additional P10 values, the probability of achieving the calculated value becomes less likely. Similarly, multiplying P90 parameters together will yield a result that has a probability greater than P90.As such, when multiplying independent distributions together the results must be adjusted via interpolation to determine final P90 and P10 values. The results appearing in this report represent interpolated P90 and P10values. As defined by COGEH (and the Petroleum Resource Management System "PRMS"), the P50 estimate is the "best estimate" for reporting purposes. PRODUCTION FORECASTS Production forecasts were based on historical trends or by comparison with other wells in the immediate area producing from similar reservoirs. Non-producing gas reserves were forecast to come on-stream within the first two years from the effective date under direct sales pricing and deliverability assumptions, if a tie-in point to an existing gathering system was in close proximity (approximately two miles). If the tie-in point was of a greater distance (and dependent on the reserve volume and risk) the reserves were forecast to come on-stream in years three or four from the effective date. If the reserves were located in a remote location and/or the reserve volume was of higher risk, the reserves were forecast to come on-stream beyond five years from the effective date. These on-stream dates were used when the company could not provide specific on-stream date information. Page 14 of 22 LAND SCHEDULE AND MAPS The evaluated Corporation provided schedules of land ownership which included lessor and lessee royalty burdens. The land data was accepted as factual and no investigation of title by AJM was made to verify the records Well maps included within this report represent all of the Corporation's interests that were evaluated in the specified area. GEOLOGY An initial review of each property is undertaken to establish the produced maturity of the reservoir being evaluated. Where extensive production history exists a geologic analysis is not conducted since the remaining hydrocarbons can be determined by productivity analysis. For properties that are not of a mature production nature a geologic review is conducted. This work consists of: ·developing a regional understanding of the play, ·assessing reservoir parameters from the nearest analogous production, ·analysis of all relevant well data including logs, cores, and tests to measure net formation thickness (pay), porosity, and initial water saturation, ·auditing of client mapping or developing maps to meet AJM's need to establish volumetric hydrocarbons-in-place. Procedures specific to the project are discussed in the body of the report. Page 15 of 22 ROYALTIES AND TAXES General All royalties and taxes, including the lessor and overriding royalties, are based on government regulations, negotiated leases or farmout agreements, that were in effect as of the evaluation effective date. If regulations chance, the net after royalty recoverable reserve volumes may differ materially. AJM Petroleum Consultants utilizes a variety of reserves and valuation products in determining the result sets. Page 16 of 22 OPERATING AND CAPITAL CONSIDERATIONS Operating and capital costs were based on current costs escalated to the date the cost was incurred, and are in current year dollars. The economic runs provide the escalated dollar costs as found in the Pricing Table 1 in the Price and Market Demand section. Reserves estimated to meet the standards of NI 51-101 for constant prices and costs (optimal), are based on unescalated operating and capital costs. Capital costs were either provided by the Corporation (and reviewed by AJM for reasonableness); or determined by AJM taking into account well capability, facility requirement, and distance to markets. Facility expenditures for shut-in gas are forecast to occur prior to the well's first production. Operating costs were determined from historical data on the property as provided by the evaluated Corporation. If this data was not available or incomplete, the costs were based on AJM experience and historical database. Operating costs are defined into three types. The first type, variable ($/Unit), covers the costs directly associated with the product production. Costs for processing, gathering and compression are based on raw gas volumes. Over the life of the project the costs are inflated in escalated runs to reflect the increase in costs over time. In a constant dollar review the costs remain flat over the project life. The second type, fixed plant or battery ($/year), is again a fixed component over the project life and reflects any gas plant or battery operating costs allocated back to the evaluated group. The plant or battery can also be run as a separate group and subsequently consolidated at the property level. The third type takes the remaining costs that are not associated with the first two and assigns them to the well based on a fixed and variable component. A split of 65 percent fixed and 35 percent variable assumes efficiencies of operation over time, i.e.: the well operator can reduce the number of monthly visits as the well matures, workovers may be delayed, well maintenance can also be reduced. The basic assumption is that the field operator will continue to find efficiencies to reduce the costs over time to maintain the overall $/Boe cost. Thus as the production drops over time the 35 percent variable cost will account for these Page 17 of 22 efficiencies. If production is flat all the costs will also remain flat. Both the fixed and variable costs in this type are inflated in the escalated case and held constant in the constant dollar review. These costs also include property taxes, lease rentals, government fees, and administrative overhead. In reserve evaluations conducted for purposes of NI 51-101, well abandonment and reclamation costs have been included and these costs were either provided by the Corporation (and reviewed by AJM for reasonableness) or based on area averages taken from the Energy Resources Conservation Board ("ERCB") Directive on section called the "Alberta Regional Well Abandonment Cost Tables" (only the base abandonment costs were utilized and no consideration for groundwater protection, vent flow repair costs, or gas migration costs were considered). If there were multiple events to abandon the costs were increased by a 25 percent factor. Site reclamation costs were taken from the ERCB Directive on section called "Alberta Regional Well Reclamation Cost Tables". For undeveloped reserve estimates for undrilled locations, both abandonment and site reclamation costs are also included for the purpose of determining whether reserves should be attributed to that property in the first year in which the reserves are considered for attribution to the property. Map references for the ERCB Directive on are part of the ERCB Directive oo6. For abandonments in British Columbia, Saskatchewan, and Manitoba, adjacent Alberta areas were referenced. Page 18 of 22 PRICE AND MARKET DEMAND FORECASTS Base Case Forecast Effective December 31, 2010 The attached price and market forecasts have been prepared by AJM, based on information available from numerous government agencies, industry publications, oil refineries, natural gas marketers, and industry trends. The prices are AJM's best estimate of how the future will look, based on the many uncertainties that exist in both the domestic Canadian and international petroleum industries. Inflation forecasts and exchange rates, an integral part of the forecast, have also been considered. In preparing the price forecast AJM considers the current monthly trends, the actual and trends for the year to date, and the prior year actual in determining the forecast. The base forecast for both oil and gas is based on NYM EX futures in US dollars. The crude oil and natural gas forecasts are based on yearly variable factors weighted to higher percent in current data and reflecting a higher percent to the prior year historical. These forecasts are AJM's interpretation of current available information and while they are considered reasonable, changing market conditions or additional information may require alteration from the indicated effective date. Page 19 of 22 AJM Petroleum Consultants Canadian Domestic Price Forecast Base Case Forecast Effective December 31, 2010 Crude Oil Pricing Natural Gas Liquids Pricing Natural Gas Pricing Sulphur Edmonton Par Prices Alberta Alberta Alberta Alberta Alberta B.C. Sask. Rice Cost Cdn to US WTI at Cushing Oklahoma WTI at Cushing Oklahoma Edmonton City Gate Edmonton City Gate Med. 011 29 Deg. API Cromer, Sic Bow River 25 Deg. API Hardisty Heavy 011 12 Deg. API Ha rdisty Ethane Propane Butane Pentanes + Condensate Reference Average Rice AECO Average Rice AECO Average Rice System Plant Gate Sales Direct Plant Gate Sales Direct Stn. 2 Sales Direct Plant Gate Sales NYMEX NYMEX Alberta Plant Gate Inflation Inflation Exchange US$/bbl US$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl Cdn$/bbl CdnS/Ind CdnS/Ind CdnS/Ind CdnS/Ind CdnS/Ind CdnS/Ind CdnS/Ind ISS/Md ISS/Md CdnS/It Rate Rate Rate Real Current Real Current Current Current Current Current Current Current Current Current Real Current Current Current Current Current Real Current Current H % % $ n/a $ I % % $ n/a $ ) s % % $ t % % $ o % % $ ) r % % $ I % % $ c % % $ a % % $ I % % $ % % $ % % $ % % $ ) % % $ 2 0 0 Mths H % % $ 1 12 Mths F % % $ 1 Avg. n/a n/a $ F % % $ o % % $ r % % $ e % % $ c % % $ a % % $ s % % $ t % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ % % $ + 20 % Notes: -All prices are in Canadian dollars except WTI and NYMEX gas which are in U.S. dollars. - Edmonton city gate prkes based on light sweet crude posted at major Canadian refineries. (40 Deg. API < 0.5% Sulphur) - Natural Gas Liquid prices are forecasted at Edmonton therefore an additional transportation cost must be included to plant gate sales point. - 1 Mcf is equivalent to 1 mbtu. - System gas prkes includes TCGSL, Progas, Pan Alberta and Alliance. - Real dollars fisted include future growth in prices with no escalation considered. - Alberta gas prices, except AECO, include an Average cast of service to the plant gate. - The Alberta Royalty Tax Credit (ARTC) was eliminated effective January 1, 2007. Price Summary Page 20 of 22 GLOSSARY OF TERMS AJM subscribes to the Glossary of Terms as defined by the Canadian Oil and Gas Evaluation Handbook, Volume 2. Page 21 of 22 PROPERTY INDEX 1.Hartburg, Newton County, Texas Page 22 of 22
